DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Claim Objections
Claims 1 and 41 are objected to because of the following informalities:  
Claims 1 and 41 recite “measuring tumor size of the mammal, “ which could be confusing if interpreted to refer to measuring tumor size relative to the size of the mammal. This does not appear to be the intent given the guidance in the specification. However, the claim would be more clear if the phrase read “measuring the size of the tumor comprised by the mammal.
Claim 41 is objected to because of the following informalities:  TIGIT is misspelled at line 10.  Appropriate correction is required

Allowable Subject Matter
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 is presented to applicant for consideration: 

	A method of determining effectiveness of an anti-human TIGIT (T cell immunoreceptor with Ig and ITIM domains) antibody for treating cancer, comprising: administering the anti-human TIGIT antibody to a genetically modified mouse wherein the mouse comprises a tumor, determining inhibitory effects of the anti-human TIGIT antibody on . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1,4-8,37,38,41,43, 58-59 and 61-63 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, fails to enable the full breadth of the claims is withdrawn in light of the amendments to the claims. 
s 1,6-8, 37,38, 41,43,59,61,64-67 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now darned." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The specification has described a mouse whose genome comprises a replacement, within the endogenous TIGIT gene, with the corresponding human TIGIT sequence such that the extracellular domain of the chimeric gene product is human and the remainder of the gene product is mouse. Claim 1, however, encompasses replacement of a portion or variants of the extracellular region with a portion or variants of the human extracellular region, to render it “humanized”, requiring only 90% identity to the chimeric TIGIT set forth by SEQ ID NO:34. Claim 41 requires only 50 amino acids of the 103 amino acid human extracellular domain be present. The specification has not described any portion sequences of the TIGIT extracellular region that are within the genus as claimed that would serve the same function as a replacement of the whole. The replacement described in the specification results in a chimeric protein that has the same binding properties as fully human TIGIT. The specification has not described fragments or variants that would retain this property. The claims now require that human anti-TIGIT effectively bind the chimeric TIGIT and block its interaction with TIGIT ligand. The skilled artisan cannot readily envision the genus of protein sequences that meet this functional limitation given the guidance of record.

Additionally, claim 1 reference a replacement of the extracellular region of an endogenous TIGIT gene in any non-human mammal yet also requires the resulting sequence by 90% identical to a human/mouse chimeric sequence. The skilled artisan cannot envision another non-human mammal where replacement of the extracellular domain of the endogenous gene with human sequence would result in sequence with 90% identity to human/mouse chimeric TIGIT protein as set forth by the now-claimed SEQ ID NO:34.
Likewise, claim 41 requires replacement of exon 2 but the specification fails to describe what other species of mammal encode the TIGIT extracellular domain in exon 2.  There is 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc.. 48USPQ2d 1641,1646 (1998).
The skilled artisan cannot envision the variants recited by the claims, wherein 5-10% of the chimeric sequence can be varied or wherein only 50/103 amino acids are required to be present whereby the resulting protein would retain the biding activity of SEQ ID NO:34. One of skill in the art cannot envision the residues outside the cell that can be varied and still bind the antihuman TIGIT antibody or the internal residues that retain signaling activity.
With the exception of the sequence referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides or polypeptides, and therefore conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation. The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acid molecules and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.
The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Bard, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co.. 43 USPQ2d 1398,1404, 1405 held that "to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude "the inventor invented the claimed invention".
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1,4-8,37,38,41, 43 and 58-63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the amendments to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1,5-8,37,38,41, 43,59-61 and 64-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1,15,37-38,41,43,59-63,65-66 and 69 of copending Application No. 16/428,906 in view of Sanmamed (2016, Annals of Oncology, 27,7,1190-1198; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same method of determining effectiveness of anti-TIGIT antibody for treatment of cancer. In ‘906, claim 41 is a dependent 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632